JUDGE ROBERTSON
delivered the opinion of the court:
This appeal presents two questions for revision — 1. Is a judgment sustaining a demurrer to an indictment, simply charging the accused with the offense of ukceping a tippling - house for three consecutive months,” such a final judgment as will give this court jurisdiction ? 2. Does such a charge, without qualification, sufficiently define an indictable offense ?
1. The judgment is, in effect, a dismission of that indictment, and exonerates the appellee from trial for the act therein charged; and therefore, being final in this case, is revisable by this court.
*3122. “Keeping a tippling - house ” imports an unlawful selling of spirituous liquors by retail, without any license, which is a statutory offense, thus sufficiently defined for all the purposes of legal certainty. (Commonwealth vs. Harvey, 16 B. Mon., page 2.)
The allegation as to the length of time is merely superfluous.
"Wherefore, the judgment is reversed, and the cause remanded for further proceedings consistent with this opinion.